Appeals by the defendant from two judgments of the County Court, Suffolk County (Weber, J.), both rendered August 7, 2009, convicting him of burglary in the third degree (three counts), and criminal possession of stolen property in the fourth degree under indictment No. 1600/08, and burglary in the third degree (six counts), grand larceny in the third degree (two counts), criminal mischief in the third degree, and criminal mischief in the fourth degree under indictment No. 1642/08, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P., Florio, Dickerson, Belen and Lott, JJ., concur.